Title: From Literary Fund Board to University of Virginia Board of Visitors, 6 August 1821
From: Literary Fund Board
To: University of Virginia Board of Visitors

At a meeting of the President & Directors of the Literary Fund on Monday the 6th August 1821.Ordered that the Auditor of Publick Accounts issue a warrant on the Treasury in favor of Thomas Jefferson Esquire Rector of the University of Virginia for the Sum of Twenty nine thousand one hundred dollars loaned to that institution under authority of an act of the General Assembly passed the 24th day of February last entitled “An Act concerning the University of Virginia.”AttestJ Brown Jr: Accountant to the Literary FundTh: M: RandolphPresident